Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 10, 14, 18, 22, 26, 28, 30, 39-40, 42-44, 46-47, 51, 54-55, 61-63, 67, 73 and 74 are pending. 

Applicant's election with traverse of Group I, Claims 1-4, 10, 14, 18, 22, 26, 28, 30, 39-40, 42-44, 46-47, 51, 54-55, drawn to a particular modified human IgM constant region, filed Oct 12, 2021, is acknowledged.  
The traversal is on the grounds that independent claims to A+ X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.  PCT Rule 13.2 defines “special technical features” as “those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.” PCT Rule 13.2 (emphasis added).  The Examiner has made no references to prior art, novelty, or inventive step; accordingly, Applicant assumes that the Examiner is alleging that the claims lacking unity of invention “a priori.”  The claims of group I and group II share the special technical feature of a modified human IgM constant region, wherein a modified IgM antibody comprising the modified IgM constant region and a heavy chain variable region specific for a target antigen exhibits reduced complement-dependent cytotoxicity (CDC) of cells expressing the target antigen relative to a corresponding wild-type human IgM antibody.  The group 1 claims recite the modified human IgM constant region, and the group 2 claims recite a polynucleotide encoding the modified human IgM constant region. Accordingly, the presence of a special technical feature common to both groups of claims means that a finding of a lack of unity of invention “a priori” is not appropriate for this application, and prior art must be considered in order to make a finding of lack of unity.  As no prior art was cited, the 

Upon reconsideration, Group II has been rejoined with the elected Group I. 

Claims 1-4, 10, 14, 18, 22, 26, 28, 30, 39-40, 42-44, 46-47, 51, 54-55, 61-63, 67, 73 and 74 drawn to a modified human IgM constant region, host cell and method of producing said modified human IgM constant region are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/483,087, filed April 7, 2017, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Oct 12, 2021, June 29, 2020, May 21, 2020, April 16, 2020, January 31, 2020, and Oct 2, 2019 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Drawings
The drawings filed on Oct 2, 2019 are acceptable.

Specification
The amendment to the specification filed Oct 12, 2021 and the substitute specification filed Oct 26, 2021 have been entered.  
The Sequence Listing filed Oct 12, 2021 are acceptable. 


Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 40, 42-44, 46-47, 51, 54-55, 61-63, 67, 73 and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Claim 1 encompasses any modified human IgM constant region comprising one or more amino acid substitutions relative to a wild-type human IgM constant region, wherein at least one amino acid substitution is at a position in the Cp3 domain ranging from T302 of SEQ ID NO: 1 to K322 of SEQ ID NO: 1, and wherein a modified IgM antibody comprising the modified IgM constant region and a heavy chain variable region specific for a target antigen exhibits reduced complement-dependent cytotoxicity (CDC) of cells expressing the target antigen relative to a corresponding wild-type human IgM antibody. 
Claim 2 encompasses the modified human IgM constant region of claim 1, wherein the at least one amino acid substitution is at amino acid T302, C303, T304, V305, T306, H307, T308, D309, L310, P311, S312, P313, L314, K315, Q316, T317,1318, S319, R320, P321, and/or K322 of SEQ ID NO: 1.
3.    (Original) The modified human IgM constant region of claim 2 wherein the at least one amino acid substitution is at position L310 of SEQ ID NO: 1, position P311 of SEQ ID NO: 1, position P313 of SEQ ID NO: 1, position K315 of SEQ ID NO: 1, or any combination thereof.
Claim 40 encompasses the modified human IgM constant region of claim 31, wherein the maximum CDC activity achieved by a target-specific IgM antibody comprising the modified human IgM constant region in a dose-response assay is reduced by at least 5%, 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 95%, or 100% relative to a corresponding wild-type IgM antibody identical except for the modified human IgM constant region. 
Claim 42 encompasses any modified human IgM antibody comprising the modified human IgM constant region of claim 1, and a heavy chain variable region (VH) situated amino terminal to the modified human IgM constant region, wherein the modified human IgM antibody specifically binds to a target antigen and exhibits reduced complement-dependent cytotoxicity (CDC) of cells expressing the target antigen relative to a corresponding wild-type human IgM antibody.
Claim 43 encompasses the modified human IgM antibody of claim 42, which is a pentameric or a hexameric antibody comprising five or six bivalent IgM binding units, respectively, wherein each binding unit comprises two IgM heavy chains each comprising a VH situated amino terminal to the modified human IgM constant region, and two immunoglobulin light chains each comprising a light chain variable domain (VL) situated amino terminal to a human immunoglobulin light chain constant region.

Claim 46 encompasses the modified human IgM antibody of claim 44, wherein the J-chain or fragment or variant thereof is a modified J-chain further comprising a heterologous polypeptide, wherein the heterologous polypeptide is directly or indirectly fused to the J-chain or fragment or variant thereof.
Claim 47 encompasses the modified human IgM antibody of claim 46, wherein the heterologous polypeptide is fused to the J-chain or fragment thereof via a peptide linker to the N-terminus of the J-chain or fragment or variant thereof, the C-terminus of the J-chain or fragment or variant thereof, or to both the N-terminus and C-terminus of the J-chain or fragment or variant thereof, wherein the peptide linker comprises at least 5 amino acids, but no more than 25 amino acids. 
Claim 51 encompasses the modified human IgM antibody of claim 47,  wherein the heterologous polypeptide comprises an antibody or antigen-binding fragment thereof. 
Claim 54 encompasses the modified human IgM antibody of claim 51, wherein the antigen-binding fragment is any scFv fragment. 
Claim 55 encompasses the modified human IgM antibody of claim 54. wherein the heterologous polypeptide can specifically bind to any CD3ε.
Claim 61 encompasses a polynucleotide comprising any nucleic acid sequence that encodes the modified human IgM constant region of claim 1. 
Claim 62 encompasses a composition comprising the polynucleotide of claim 61.
Claim 63 encompasses the composition of claim 62, further comprising any nucleic acid sequence that encodes any light chain polypeptide subunit.
Claim 67 encompasses the composition of claim 62, further comprising any nucleic acid sequence that encodes any J-chain, or any functional fragment thereof or any functional variant thereof. 
Claim 73 encompasses a host cell comprising the polynucleotide of claim 61, wherein the host cell can express the modified human IgM constant region.  

The specification discloses substitution of human IgM constant region comprising SEQ ID NO: 1 at positions L310A (SEQ ID NO: 15), P311A (SEQ ID NO: 2), P311S, P313S (SEQ ID NO: 3), double mutant P311A/P313S (SEQ ID NO: 4), K315A (SEQ ID NO: 16), double mutant L310A/K315A (SEQ ID NO: 17), double mutant L310S/K315S (SEQ ID NO: 18), double mutant L310A/P311A (SEQ ID NO: 19), double mutant L310A/P313S (SEQ ID NO: 20), P311A/K315A (SEQ ID NO: 21), P313S/K315A (SEQ ID NO: 22), L310D (SEQ ID NO: 23), K315D (SEQ ID NO: 24), K315Q (SEQ ID NO: 25).  The CDC activity of human IgM Cμ3 mutants is shown in Table 2 below:

    PNG
    media_image1.png
    625
    602
    media_image1.png
    Greyscale

However, the specification does not describe a representative number of species falling within the scope of the genus.   Considering the human IgM constant region will have any substitution in the 21.  This does not even consider the potential variation within the antigen binding variable regions of the human IgM antibodies that bind to any target antigen (claims 42, 51, 54), any antigen such as any CD3ε (claim 55) and any J chain fragment or variant thereof and heterologous polypeptide directly or indirectly fused to the J-chain fragment or variant thereof (claims 46-47) and the corresponding polynucleotides (claims 61-63, 67), host cell (claim 73) for producing said modified human IgM constant region (claim 74).  The specification does not describe the structure-identifying information about the claimed modified human IgM antibodies that correlated with the function, e.g., reduced complement-dependent cytotoxicity (CDC) of cells expressing the target antigen relative to a corresponding wild-type human IgM antibody or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed modified human IgM antibodies comprising one or more substitutions in the constant region at position ranging from T302 to K322 of SEQ ID NO: 1 themselves.  Other than the particular combination of substitutions above, the specification does not describe which combination of substitutions correlate with the function of reduced complement-dependent cytotoxicity (CDC) of cells expressing which target antigen relative to a corresponding wild-type human IgM antibody, the corresponding polynucleotide (claim 61-63) encoding such to show that Applicant was in possession of the claimed genus at the time of filing.  The definition by function alone is not sufficient to define the genus because it is only an indication of what the antibody does, rather than what it is.  A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property.
The state of the art at the time the invention was made recognized that even single amino acid differences can result in drastically altered function of antibodies. 
For example, Lund et al. (The Journal of Immunology 157:4963-4969, 1996; PTO 892) show that even a single amino acid replacement within the CH2 domain of IgG can alter the glycosylation 
As another example, Lazar et al. (WO 03/074679) teach that the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen (see entire document, particularly page 3). 
Regarding modified human IgM antibody comprising just heavy chain variable region (VH) without the light chain variable (VL) (claim 42), there is no objective evidence in the specification as filed that antibody comprising just heavy chain still binds to target antigen.  
It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, (textbook), 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  It is unlikely that antibody as defined by the claim, which may contain less than the full complement of CDRs from the heavy and light chain variable regions have the required binding function or requisite affinity for target antigen.  

Furthermore, Wu et al (J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).
Even assuming the modified human IgM antibody binds to CD3ε (claim 55), the specification does not teach the structure, e.g., amino acid sequence of VH and VL or common structure share by members of the genus that bind to all CD3ε other than anti-CD3 scFv comprising SEQ ID NO: 8-10. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892); see, e.g., Discussion).
Similarly, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-118, Nov 14, 2003; PTO 892) teach that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small Abbvie).  
Furthermore, the art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
Regarding any J chain functional fragment or functional variant thereof (claims 44, 46-47, 67), the specification discloses just one modified J chain comprising the amino acid sequence of SEQ ID NO: 11.   However, the specification does not teach where and what amino acids within the full-length sequence of which chain to be substituted, deleted, added or a combination thereof such that modified J chain still functions as J chain.  
Regarding scFv fragment (claim 54), the term “fragment” could be as little as two amino acids.  Neither the specification nor the art teaches any fragment of scFv still maintains antigen binding.  Deleting “fragment” after scFv would obviate this rejection. 
Regarding light chain polypeptide “subunit” (claim 63), the specification does not describe the structure-identifying information about the claimed light chain polypeptide subunit, the corresponding nucleic acid sequence or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus.
Although one of skill in the art could screen for IgM antibody that has reduced complement-dependent cytotoxicity (CDC), test candidates, and produce a corresponding antibody, note that:
University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
Since the modified human IgM constant region, the corresponding polynucleotides are not adequately described, it follows that any host cell (claim 73) comprising such polynucleotides and method of producing such modified human IgM constant region (claim 74) are not adequately described. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only modified human IgM constant region as set forth in claims 4, 10, 14, 18, 22, 26, 28, 30 and 39, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).   

Claims 1-3, 40, 42-44, 46-47, 51, 54-55, 61-63, 67, 73 and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for modified human IgM constant region as set forth in claims 4, 10, 14, 18, 22, 26, 28, 30, 39, does not reasonably provide enablement for any modified human IgM constant region as set forth in claims 1-3, 40, 42-44, 46-47, 51, 54-55, and polynucleotide thereof as set forth claims 61-63, 67, 73 and 74. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Claim 1 encompasses any modified human IgM constant region comprising one or more amino acid substitutions relative to a wild-type human IgM constant region, wherein at least one amino acid substitution is at a position in the Cp3 domain ranging from T302 of SEQ ID NO: 1 to K322 of SEQ ID NO: 1, and wherein a modified IgM antibody comprising the modified IgM constant region and a heavy chain variable region specific for a target antigen exhibits reduced complement-dependent cytotoxicity (CDC) of cells expressing the target antigen relative to a corresponding wild-type human IgM antibody. 
Claim 2 encompasses the modified human IgM constant region of claim 1, wherein the at least one amino acid substitution is at amino acid T302, C303, T304, V305, T306, H307, T308, D309, L310, P311, S312, P313, L314, K315, Q316, T317,1318, S319, R320, P321, and/or K322 of SEQ ID NO: 1.

Claim 40 encompasses the modified human IgM constant region of claim 31, wherein the maximum CDC activity achieved by a target-specific IgM antibody comprising the modified human IgM constant region in a dose-response assay is reduced by at least 5%, 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90%, 95%, or 100% relative to a corresponding wild-type IgM antibody identical except for the modified human IgM constant region. 
Claim 42 encompasses any modified human IgM antibody comprising the modified human IgM constant region of claim 1, and a heavy chain variable region (VH) situated amino terminal to the modified human IgM constant region, wherein the modified human IgM antibody specifically binds to a target antigen and exhibits reduced complement-dependent cytotoxicity (CDC) of cells expressing the target antigen relative to a corresponding wild-type human IgM antibody.
Claim 43 encompasses the modified human IgM antibody of claim 42, which is a pentameric or a hexameric antibody comprising five or six bivalent IgM binding units, respectively, wherein each binding unit comprises two IgM heavy chains each comprising a VH situated amino terminal to the modified human IgM constant region, and two immunoglobulin light chains each comprising a light chain variable domain (VL) situated amino terminal to a human immunoglobulin light chain constant region.
Claim 44 encompasses the modified human IgM antibody of claim 43, which is a pentameric, and further comprises a J-chain, or functional fragment thereof, or a functional variant thereof.
Claim 46 encompasses the modified human IgM antibody of claim 44, wherein the J-chain or fragment or variant thereof is a modified J-chain further comprising a heterologous polypeptide, wherein the heterologous polypeptide is directly or indirectly fused to the J-chain or fragment or variant thereof.
Claim 47 encompasses the modified human IgM antibody of claim 46, wherein the heterologous polypeptide is fused to the J-chain or fragment thereof via a peptide linker to the N-terminus of the J-chain or fragment or variant thereof, the C-terminus of the J-chain or fragment or variant thereof, or to both the N-terminus and C-terminus of the J-chain or fragment or variant thereof, wherein the peptide linker comprises at least 5 amino acids, but no more than 25 amino acids. 

Claim 54 encompasses the modified human IgM antibody of claim 51, wherein the antigen-binding fragment is any scFv fragment. 
Claim 55 encompasses the modified human IgM antibody of claim 54. wherein the heterologous polypeptide can specifically bind to any CD3ε.
Claim 61 encompasses a polynucleotide comprising any nucleic acid sequence that encodes the modified human IgM constant region of claim 1. 
Claim 62 encompasses a composition comprising the polynucleotide of claim 61.
Claim 63 encompasses the composition of claim 62, further comprising any nucleic acid sequence that encodes any light chain polypeptide subunit.
Claim 67 encompasses the composition of claim 62, further comprising any nucleic acid sequence that encodes any J-chain, or any functional fragment thereof or any functional variant thereof. 
Claim 73 encompasses a host cell comprising the polynucleotide of claim 61, wherein the host cell can express the modified human IgM constant region.  
Claim 74 encompasses a method of producing the modified human IgM constant region comprising culturing the host cell of claim 73, and recovering the constant region. 
The specification discloses substitution of human IgM constant region at positions L310A (SEQ ID NO: 15), P311A (SEQ ID NO: 2), P311S, P313S (SEQ ID NO: 3), double mutant P311A/P313S (SEQ ID NO: 4), K315A (SEQ ID NO: 16), double mutant L310A/K315A (SEQ ID NO: 17), double mutant L310S/K315S (SEQ ID NO: 18), double mutant L310A/P311A (SEQ ID NO: 19), double mutant L310A/P313S (SEQ ID NO: 20), P311A/K315A (SEQ ID NO: 21), P313S/K315A (SEQ ID NO: 22), L310D (SEQ ID NO: 23), K315D (SEQ ID NO: 24), K315Q (SEQ ID NO: 25).  The CDC activity of human IgM Cμ3 mutants is shown in Table 2 below:

    PNG
    media_image1.png
    625
    602
    media_image1.png
    Greyscale

However, the specification does not teach a representative number of species falling within the scope of the genus.   Considering the human IgM constant region will have any substitution in the Cμ3 (aka CH3) domain from T302 to K322 of SEQ ID NO: 1 (claims 1-2), with twenty naturally occurring amino acids at each position, the potential size of the variation, of just within this indeterminate genus, is 2021.  This does not even consider the potential variation within the antigen binding variable regions of the human IgM antibodies that bind to any target antigen (claims 42, 51, 54), any antigen such as any CD3ε (claim 55) and any J chain fragment or variant thereof and heterologous polypeptide directly or indirectly fused to the J-chain fragment or variant thereof (claims 46-47) and the corresponding polynucleotides (claims 61-63, 67), host cell (claim 73) for producing said modified human IgM constant region (claim 74).  The specification does not teach the structure-identifying information about the claimed modified human IgM antibodies that correlated with the function, e.g., reduced complement-
Other than the particular combination of substitutions above, the specification does not teach which combination of substitutions correlate with the function of reduced complement-dependent cytotoxicity (CDC) of cells expressing which target antigen relative to a corresponding wild-type human IgM antibody.
The state of the art at the time the invention was made recognized that even single amino acid differences can result in drastically altered function of antibodies. 
For example, Lund et al. (The Journal of Immunology 157:4963-4969, 1996; PTO 892) show that even a single amino acid replacement within the CH2 domain of IgG can alter the glycosylation profile of an antibody therefore influence its effector functions of Fc receptor binding and complement activation (see entire document, particularly Discussion on pages 4966-4968). 
As another example, Lazar et al. (WO 03/074679) teach that the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen (see entire document, particularly page 3). 
Regarding modified human IgM antibody comprising just heavy chain variable region (VH) without the light chain variable (VL) (claim 42), there is no objective evidence in the specification as filed that antibody comprising just heavy chain still binds to target antigen.  
It is well established in the art that the formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each and light chain variable regions have the required binding function or requisite affinity for target antigen.  
Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79:1979-1983, March 1982, PTO 892).   Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  
Furthermore, Wu et al (J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that, while certain residues have been identified as important for maintaining conformation, it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.).
Even assuming the modified human IgM antibody binds to CD3ε (claim 55), the specification does not teach the structure, e.g., amino acid sequence of VH and VL or common structure share by members of the genus that bind to all CD3ε other than anti-CD3 scFv comprising SEQ ID NO: 8-10. 

For example, Lloyd et al. teach that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 22:159-168, 2009; PTO 892); see, e.g., Discussion).
Similarly, Edwards et al (J Mol Biol. 334(1): 103-118, Nov 14, 2003; PTO 892) teach that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.
Furthermore, the art teaches monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
Regarding any J-chain functional fragment or functional variant thereof (claims 44, 46-47, 67), the specification discloses just one modified J chain comprising the amino acid sequence of SEQ ID NO: 11.   However, the specification does not teach where and what amino acids within the full-length sequence of which chain to be substituted, deleted, added or a combination thereof such that modified J chain still function as J chain.  

Regarding light chain polypeptide “subunit” (claim 63), the specification does not teach the structure-identifying information about the claimed light chain polypeptide “subunit”, the corresponding nucleic acid sequence (claims 61-63) or structural common to the members of the genus to enable one of skill in the art to make and use the claimed modified human IgM constant region or antibodies without undue experimentation.  
Since the modified human IgM constant region, the corresponding polynucleotides are not enabled, it follows that any host cell (claim 73) comprising such polynucleotides and method of producing such modified human IgM constant region (claim 74) are not enabled. 
Given these factors, and the lack of specific guidance in the specification as to how to perform the full scope of the claimed modified human IgM antibodies, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to perform the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US20120316071 (Smider hereafter; PTO 892) in view of US20150071948 (Lazar hereafter, published March 12, 2015; PTO 892). 
Regarding claims 1 and 42, Smider teaches antibody such as anti-DLL4 antibody that binds to DLL4 and comprises human IgM constant domain (aka Fc region, see para. [0049]) comprises the amino acid sequence of SEQ ID NO: 2929, which is identical to the claimed SEQ ID NO: 1, see para. [0141], [0153], [0346], [0570], reference SEQ ID NO: 2929, sequence alignment below:
US-13-508-353A-2929

  Query Match             99.7%;  Score 2383;  DB 10;  Length 453;
  Best Local Similarity   99.8%;  
  Matches  452;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GSASAPTLFPLVSCENSPSDTSSVAVGCLAQDFLPDSITFSWKYKNNSDISSTRGFPSVL 60

Qy         61 RGGKYAATSQVLLPSKDVMQGTDEHVVCKVQHPNGNKEKNVPLPVIAELPPKVSVFVPPR 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RGGKYAATSQVLLPSKDVMQGTDEHVVCKVQHPNGNKEKNVPLPVIAELPPKVSVFVPPR 120

Qy        121 DGFFGNPRKSKLICQATGFSPRQIQVSWLREGKQVGSGVTTDQVQAEAKESGPTTYKVTS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DGFFGNPRKSKLICQATGFSPRQIQVSWLREGKQVGSGVTTDQVQAEAKESGPTTYKVTS 180

Qy        181 TLTIKESDWLSQSMFTCRVDHRGLTFQQNASSMCVPDQDTAIRVFAIPPSFASIFLTKST 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TLTIKESDWLSQSMFTCRVDHRGLTFQQNASSMCVPDQDTAIRVFAIPPSFASIFLTKST 240

Qy        241 KLTCLVTDLTTYDSVTISWTRQNGEAVKTHTNISESHPNATFSAVGEASICEDGWNSGER 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||| ||||||
Db        241 KLTCLVTDLTTYDSVTISWTRQNGEAVKTHTNISESHPNATFSAVGEASICEDDWNSGER 300

Qy        301 FTCTVTHTDLPSPLKQTISRPKGVALHRPDVYLLPPAREQLNLRESATITCLVTGFSPAD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FTCTVTHTDLPSPLKQTISRPKGVALHRPDVYLLPPAREQLNLRESATITCLVTGFSPAD 360

Qy        361 VFVQWMQRGQPLSPEKYVTSAPMPEPQAPGRYFAHSILTVSEEEWNTGETYTCVVAHEAL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VFVQWMQRGQPLSPEKYVTSAPMPEPQAPGRYFAHSILTVSEEEWNTGETYTCVVAHEAL 420

Qy        421 PNRVTERTVDKSTGKPTLYNVSLVMSDTAGTCY 453
              |||||||||||||||||||||||||||||||||
Db        421 PNRVTERTVDKSTGKPTLYNVSLVMSDTAGTCY 453
Smider teaches the constant regions, on the other hand, are encoded by sequences that are more conserved among antibodies, see para. [0316].  Smider teaches the Fc region can be modified to alter one or more properties of the Fc polypeptide. For example, the Fc region can be modified to alter (i.e. increase or decrease) effector functions compared to the effector function of an Fc region of a wild-type immunoglobulin heavy chain, see para. [0592].  A variety of Fc mutants with substitutions to reduce or 
Smider does not teach modified human IgM constant region comprising one or more amino acid substitution relative to the wild type in the CH3 domain ranging from T302 of SEQ ID NO: 1 to K322 of SEQ ID NO: 1 and exhibits reduced complement-dependent cytotoxicity (CDC) as per claim 1 or reduced complement-dependent cytotoxicity (CDC) as per claim 1, such as V305 and K322 as per claim 2 . 
However, Lazar teaches human IgM antibody (see Table 2) and Fc variants from human IgM (see para. [0247], [0277]) that have one or more substitutions at position 235D and K322T to reduce complement dependent cytotoxicity (CDC), see Fig. 87, in particular.  Lazar teaches position K322, P329, and P331, which have been shown to be important in mediating binding to complement protein C1q, see para. [0171].  Lazar further teaches for some antibodies and clinical applications it may be favorable to reduce or eliminate binding to one or more Fc.gamma.Rs, or reduce or eliminate one or more Fc.gamma.R- or complement-mediated effector functions including but not limited to ADCC, ADCP, and/or CDC.  This is often the case for therapeutic antibodies whose mechanism of action involves blocking or antagonism but not killing of the cells bearing target antigen, see para. [0659]. 
Regarding claim 2, Lazar teaches various substitutions such as V305E or V305T, V305Y, K322D, K322F, K322G, K322H, K322I, K322P, K322P, K322S, K322T, K322V, K322W, or K322Y, see para. [0273].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have engineered the human IgM constant region comprising SEQ ID NO: 1 taught by Smider having substitutions at positions V305 and/or K322 such as K322D as taught by Lazar in order to reduce complement-dependent cytotoxicity (CDC) of cells expressing the target antigen. 

One of ordinary skill in the art would have been motivated to do so because Lazar teaches reducing side effect by reducing effector function CDC of therapeutic antibodies whose mechanism of action involves blocking or antagonism but not killing of the cells bearing target antigen, see para. [0010], [0659]. 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
“The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion

s 4, 10, 14, 18, 22, 26, 28, 30 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644